Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-14 directed to an invention non-elected without traverse.  Accordingly, claims 13-14 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Miller (U5 2007/0194574) as discussed in the Non-Final Rejection of 8/27/2021.  Miller teaches a method for the manufacture of mineral wool ([0024]) comprising: a) providing an aqueous phenol-formaldehyde resole with free formaldehyde ([0015], [0031]), b) preparing a phenol-formaldehyde-urea prereact by contacting the resole with a first amount of urea and allowing the mixture to react ([0015], [0031]); c) contacting the prereact with a second amount of urea ([0032]); d) applying the resulting mixture of prereact and second amount of urea, as part of a binder, optionally with additives, to the surface of mineral fibers ([0018],[0033]); and e) curing the binder on the surface of the mineral fibers ([0018], [0033]).  Miller suggests embodiments having concentrations within the claimed ranges.  Miller does not teach or suggest the method excludes addition of formaldehyde scavengers different than urea.  While similar methods without use of formaldehyde scavengers different than urea are known in the art (For Example: US 5538761 and EP 0253488), the prior art references do not teach or suggest a method as claimed wherein the total amount of urea used ranges from 5-20 wt.% relative to the sum of the dry weight of phenol-formaldehyde resole and the total amount of urea, and the second amount of urea is at least 40 wt.% of the total amount of urea.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.